                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                       Plaintiff,                                      8:19CR365

        vs.
                                                                         ORDER
WALTER OMAR RIVAS-MOLINA,

                       Defendant.


       This matter came before the Court on Defendant’s Motion to Review Detention [18]. Russ
Mayer appeared on behalf the government. Mary Gryva appeared on behalf of Defendant.
Defendant was present. The Court took judicial notice, without objection of the Indictment [1],
Pretrial Services Report [6], Submission of the Determination of Detention or Release and Order
[15], Order of Detention Pending Trial [16], and Pretrial Services Report [22]. Defendant asserts
that information exists that was not known at the time of the Court’s detention determination
having a material bearing on the issue as to whether there are conditions of release that will
reasonably assure his appearance as required and the safety of any other person and the community.
See 18 U.S.C. §3142(f). The government moves for detention on the basis of both flight risk and
danger. After both parties were afforded an opportunity to present evidence and make argument,
the matter was continued on the Court’s motion as the government asserted that Defendant is not
a United Sates citizen nor lawfully admitted for permanent residence. Thus, the government shall
have the opportunity to notify the proper immigration officials. If Defendant is not taken into
custody by immigration officials, this matter will proceed as any other under the provisions of the
Bail Reform Act. See 18 U.S.C. §3142(d).


       Dated this 3rd day of February, 2020.

                                                     BY THE COURT:

                                                     s/ Michael D. Nelson
                                                     United States Magistrate Judge
